Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 29, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146714                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 146714
                                                                    COA: 313750
                                                                    Wayne CC: 12-004559-01-FC
  SHAWQUANDA BOROM,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 31, 2013
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration, as on leave granted, of: (1) whether a parent’s failure to act to prevent
  harm to his or her child satisfies the requirement for a knowing or intentional act under
  the first-degree child abuse statute, MCL 750.136b(2), in light of MCL 750.136b(3) that
  separately punishes omissions and reckless conduct as second-degree child abuse; (2) if
  so, whether the failure to prevent a person who may be dangerous to the child to have
  contact with the child violates the first-degree child abuse statute; (3) whether there is a
  common law duty of a parent to prevent injury to his or her child; and, (4) assuming that
  there is such a duty under the common law, whether aiding and abetting under
  MCL 767.39 can be proven where the defendant failed to act according to a legal duty,
  but provided no other form of assistance to the perpetrator of the crime.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 29, 2013
           p0522
                                                                               Clerk